 



Exhibit 10.10
SEVERANCE AND CONSULTING AGREEMENT
THIS SEVERANCE AND CONSULTING AGREEMENT (the “Agreement”) entered into as of
this 30th day of December, 2005, between SFBC International, Inc., a Delaware
corporation (the “Company”) and Lisa Krinsky, M.D. (“Krinsky”).
     WHEREAS, Krinsky has held various positions as an executive officer and
member of the Board of Directors of the Company and/or its subsidiaries pursuant
to an Employment Agreement dated May 20, 2005 (the “Employment Agreement”); and
     WHEREAS, the Company and Krinsky have agreed to terminate her existing
relationship with the Company and its subsidiaries in a mutually acceptable
manner.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Agreement, and intending to be legally bound, the Company and
Krinsky agree as follows:

  1.   Termination and Resignation. The Employment Agreement is terminated
effective immediately. Krinsky hereby resigns from all positions as an officer
and/or director of the Company and/or its subsidiaries and as manager of any
SFBC LLC’s effective immediately.     2.   Term of Agreement.

  (a)   Term. This Agreement shall commence on December 31, 2005 and continue
for a period of twenty-four (24) months (the “Term”).     (b)   Continuing
Effect. Notwithstanding any termination of this Agreement or the Employment
Agreement, at the end of the Term or otherwise, the provisions of Sections 7 and
8 shall remain in full force and effect and the provisions of Section 8 shall be
binding upon the legal representatives, successors and assigns of the Executive.

  3.   Payment and Benefits.

  (a)   Cash Payment. Krinsky shall receive payment aggregating one million
eight hundred thousand dollars ($1,800,000). Payment shall be made to Krinsky as
follows: one half of the above amount shall be paid to Krinsky within three
(3) to five (5) days from the execution of this Agreement and, at the same time,
the remaining half will be deposited in the Trust Account of Tew Cardenas LLP
for disbursement to Krinsky six (6) months from the date of this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   Waiver of Additional Compensation. Krinsky hereby waives any claim to
additional compensation of any kind under the Employment Agreement or otherwise
including, without limitation, any unvested options, restricted stock units and
bonus.     (c)   Benefits. Krinsky’s health insurance coverage shall be
continued at the Company’s expense for a period of twelve (12) months after the
date of this Agreement.

  4.   Consultation. Krinsky shall be available to consult with the Company from
time to time during the Term of this Agreement as may reasonably be requested by
the CEO and/or Chairman of the Company.     5.   Cooperation. Krinsky shall,
during the Term of this Agreement, make herself available to cooperate with the
Company and its attorneys to prepare for and attend interviews and/or hearings
and/or to give testimony in any investigations, lawsuits or other proceedings
involving the Company in matters that currently exist or which may arise.     6.
  Stock Sales. Krinsky agrees that she will abide by the restrictions that apply
to an insider under SEC Rule 144 in any sale of Company stock.     7.  
Non-Competition Agreement.

  (a)   Competition with the Company. For a period of twenty-four (24) months
commencing on the date of this Agreement, Krinsky (individually or in
association with, or as a stockholder, director, officer, consultant, employee,
partner, joint venturer, member, or otherwise, of or through any person, firm,
corporation, partnership, association or other entity) shall not, directly or
indirectly, compete with the Company (which for the purpose of this Agreement
also includes any of its affiliates) by acting as an officer (or comparable
position) of, owning an interest in, or providing services to any entity within
any metropolitan area in the United States or other country in which the Company
was actually engaged in business as of the time of termination of employment or
during the Term of this Agreement or where the Company reasonably expected to
engage in business within three (3) months of the date of termination of
employment or the end of the Term of this Agreement. For purposes of this
Agreement, the term “compete with the Company” shall refer to any business
activity in which the Company was engaged during the Term of this Agreement,
provided, however, the foregoing shall not prevent Krinsky from (i) accepting
employment with an enterprise engaged in two or more lines of business, one of
which is the same or similar to the Company’s business (the “Prohibited
Business”), if Krinsky’s employment is totally unrelated to the Prohibited
Business, (ii) competing in a country where as of the time of the alleged
violation the Company has

2



--------------------------------------------------------------------------------



 



      ceased engaging in business, or (iii) competing in a line of business
which as of the time of the alleged violation the Company has either ceased
engaging in or publicly announced or disclosed that it intends to cease engaging
in; provided, further, the foregoing shall not prohibit Krinsky from owning up
to 5% of the securities of any publicly-traded enterprise provided Krinsky is
not a director, officer, consultant, employee, partner, joint venturer, manager,
member of, or to such enterprise, or otherwise compensated for services rendered
thereby.

  (b)   Solicitation of Clients. During the periods in which the provisions of
Section 7(a) shall be in effect, Krinsky, directly or indirectly, will not seek
nor accept Prohibited Business from any Client (as defined below) on behalf of
any enterprise or business other than the Company, refer Prohibited Business
from any Client to any enterprise or business other than the Company or receive
commissions based on sales or otherwise relating to the Prohibited Business from
any Client, or any enterprise or business other than the Company. For purposes
of this Agreement, the term “Client” means any person, firm, corporation,
partnership, association or other entity to which the Company or any of its
affiliates sold or provided goods or services during the 24-month period prior
to the time at which any determination is required to be made as to whether any
such person, firm, corporation, partnership, association or other entity is a
Client, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be.     (c)   No Payment. Krinsky
acknowledges and agrees that no separate or additional payment will be required
to be made to her in consideration of her undertakings in this Section 7, and
confirms she has received adequate consideration for such undertakings.

  8.   Non-Disclosure of Confidential Information.

  (a)   Confidential Information. Confidential Information includes, but is not
limited to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Clients, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Client lists, Client information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, the names, home addresses and all
telephone numbers and e-mail addresses of the Company’s directors, employees,

3



--------------------------------------------------------------------------------



 



      officers, executives, former executives, Clients and former Clients. In
addition, Confidential Information also includes Clients and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Clients who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of business.
Confidential Information also includes, without limitation, Confidential
Information received from the Company’s subsidiaries and affiliates. For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act or fault of Krinsky, (ii) information set forth in
the written records of Krinsky prior to disclosure to Krinsky by or on behalf of
Company which information is given to the Company in writing as of or prior to
the date of this Agreement, and (iii) information which is lawfully obtained by
Krinsky in writing from a third party (excluding any affiliates of Krinsky) who
did not acquire such Confidential Information or trade secret, directly or
indirectly, from Krinsky or the Company. As used herein, the term “Services”
shall include all clinical or pre-clinical research, testing, protocol design,
data management, medical writing, bioavailability studies or analysis, clinical
and bioanalytical services or similar such services conducted by the Company or
any affiliate with respect to any of the foregoing during the Term of Krinsky’s
employment or the Term of this Agreement.

  (b)   Legitimate Business Interests. Krinsky recognizes that the Company has
legitimate business interests to protect and as a consequence, Krinsky agrees to
the restrictions contained in this Agreement because they further the Company’s
legitimate business interests. These legitimate business interests include, but
are not limited to (i) trade secrets, (ii) valuable confidential business,
technical, and/or professional information that otherwise does not qualify as
trade secrets, including, but not limited to, all Confidential Information;
(iii) substantial, significant, or key, relationships with specific prospective
or existing Clients, subjects, vendors or suppliers; (iv) Client goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, methods, operations and procedures.     (c)  
Confidentiality. Following termination of employment and expiration of this
Agreement, the Confidential Information shall be held by Krinsky in the
strictest confidence and shall not, without the prior express written consent of
the Company, be disclosed to any person other than in connection with Krinsky’s
employment by or consultation with the Company. Krinsky further acknowledges
that such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset. Krinsky shall exercise all
due and diligent precautions to protect the integrity of the Company’s
Confidential

4



--------------------------------------------------------------------------------



 



      Information and to keep it confidential whether it is in written form, on
electronic media, oral, or otherwise. Krinsky shall not copy any Confidential
Information except to the extent necessary to Services to be provided to the
Company under this Agreement nor remove any Confidential Information or copies
thereof from the Company’s premises except to the extent necessary to her
Services and then only with the authorization of an officer of the Company
(excluding Krinsky). All records, files, materials and other Confidential
Information obtained by Krinsky in the course of her employment or consultation
with the Company are confidential and proprietary and shall remain the exclusive
property of the Company, its Clients, or subjects, as the case may be. Krinsky
shall not, except in connection with and as required by her performance of her
duties under this Agreement, for any reason use for her own benefit or the
benefit of any person or entity with which she may be associated or disclose any
such Confidential Information to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever without the prior express
written consent of an executive officer of the Company (excluding Krinsky).

  9.   Equitable Relief.

  (a)   The Company and Krinsky recognize that the services to be rendered under
this Agreement by Krinsky are special, unique and of extraordinary character,
and that in the event of the breach by Krinsky of the Terms and conditions of
this Agreement or if Krinsky, without the prior express consent of the board of
directors of the Company, shall take any action in violation of Section 7 and/or
Section 8, the Company shall be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 9(b) below, to
enjoin Krinsky from breaching the provisions of Section 7 and/or Section 8. In
such action, the Company shall not be required to plead or prove irreparable
harm or lack of an adequate remedy at law or post a bond or any security.    
(b)   Any action must be commenced in Miami-Dade County, Florida. Krinsky and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts. Krinsky and the Company irrevocably waive
any objection that they now have or hereafter irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any such court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against Krinsky or the
Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of Krinsky or
the Company therein described, or by appropriate proceedings under any
applicable treaty or otherwise.

5



--------------------------------------------------------------------------------



 



  10.   Conflicts of Interest. During the Term of this Agreement, Krinsky shall
not, unless approved by the Compensation Committee of the Board Directors,
directly or indirectly:

  (a)   participate as an individual in any way in the benefits of transactions
with any of the Company’s suppliers, vendors, Clients, or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, Clients, or subjects, or making loans to, or receiving loans, from, the
Company’s suppliers, vendors, Clients, or subjects;     (b)   realize a personal
gain or advantage from a transaction in which the Company has an interest or use
information obtained in connection with Krinsky’s employment or consultation
with the Company for Krinsky’s personal advantage or gain; or     (c)   accept
any offer to serve as an officer, director, partner, consultant, manager with,
or to be employed in a professional, medical, technical, or managerial capacity
by, a person or entity which does business with the Company.

  11.   Indemnification. The Company and Krinsky reaffirm their existing
Indemnification Agreement. Further, the Company agrees to reimburse Krinsky for
reasonable attorneys’ fees paid to Alvin Entin, Esq., in connection with the
pending U.S. Senate and SEC inquiries if not otherwise covered.     12.  
Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.
Krinsky’s obligations hereunder may not be assigned or alienated and any attempt
to do so by Krinsky will be void.     13.   Severability.

  (a)   Krinsky expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of
Krinsky and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on Krinsky’s conduct that are
reasonable in light of the

6



--------------------------------------------------------------------------------



 



      circumstances and as are necessary to assure to the Company the benefits
of this Agreement. If, in any judicial proceeding, a court shall refuse to
enforce all of the separate covenants deemed included herein because taken
together they are more extensive than necessary to assure to the Company the
intended benefits of this Agreement, it is expressly understood and agreed by
the parties hereto that the provisions of this Agreement that, if eliminated,
would permit the remaining separate provisions to be enforced in such proceeding
shall be deemed eliminated, for the purposes of such proceeding, from this
Agreement.

  (b)   If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provision were not included.

  14.   Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted delivery, or next business day delivery, or by facsimile
delivery (in which event a copy shall immediately be sent by Federal Express or
similar receipted delivery), as follows:

         
 
  To the Company:   SFBC International, Inc.
 
      11190 Biscayne Boulevard
 
      Miami, FL 33181
 
      Facsimile: (305) 895-8616
 
       
 
  With a Copy to:   Tew Cardenas LLP
 
      1441 Brickell Ave., 15th Floor
 
      Miami, FL 33131
 
      Facsimile: (305) 536-1116
 
      Attention: Dennis A. Nowak, Esq.
 
       
 
  To Krinsky:   Lisa Krinsky, M.D.
 
      1131 Hillsboro Mile
 
      Hillsboro Beach, FL 33062
 
       
 
  With a Copy to:   Alvin Entin, Esq.
 
      Entin, Della Fera & Greenberg, P.A.
 
      110 S.E. 6th St.
 
      Ft. Lauderdale, FL 33301

 
      Facsimile: (954) 761-7201

7



--------------------------------------------------------------------------------



 



      or to such other address or facsimile number, as either of them, by notice
to the other may designate from time to time. The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.

  15.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.     16.   Attorneys’ Fees. In
the event that there is any controversy or claim arising out of or relating to
this Agreement, or to the interpretation, breach or enforcement thereof, and any
action or proceeding is commenced to enforce the provisions of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
expenses (including such fees and costs on appeal).     17.   Governing Law.
This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided therein or performance shall be governed or
interpreted according to the internal laws of the State of Florida without
regard to choice of law considerations.     18.   Entire Agreement. This
Agreement constitutes the entire Agreement between the parties and supersedes
all prior oral and written agreements between the parties hereto with respect to
the subject matter hereof. Neither this Agreement nor any provision hereof may
be changed, waived, discharged or terminated orally, except by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver discharge or termination is sought.     19.   Additional Documents. The
parties hereto shall execute such additional instruments as may be reasonably
required by their counsel in order to carry out the purpose and intent of this
Agreement and to fulfill the obligations of the parties hereunder.     20.  
Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.     21.   Arbitration. Except for a claim for
equitable relief, any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Miami-Dade County, Florida (unless the parties agree in
writing to a different location), before three arbitrators in accordance with
the rules of the American Arbitration Association

8



--------------------------------------------------------------------------------



 



      then in effect. In any such arbitration proceeding the parties agree to
provide all discovery deemed necessary by the arbitrators. The decision and
award made by the arbitrators shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

     IN WITNESS WHEREOF, the Company and Krinsky have executed this Agreement as
of the date and year first above written.

          SFBC International, Inc. _____________________________________________
  By: _____________________________________________      Title:
____________________________________________       Krinsky    
_____________________________________________   By:
_____________________________________________
               Lisa Krinsky, M.D.

9